      


 1       Maura Walsh Ochoa (SBN 193799)
         Jordan Everakes (SBN 251371)
 2       GROTEFELD HOFFMANN
         700 Larkspur Landing Circle, Suite 280
 3       Larkspur, CA 94939
         415.344.9670 – telephone
 4       415.989.2802 – facsimile
 5       David J. Taylor (Pro Hac Vice)
         Michelle D. Hurley (Pro Hac Vice)
 6       YOST & BAILL, LLP
         220 South Sixth Street, Suite 2050
 7       Minneapolis, MN 55402
         612.338.6000 – telephone
 8       612.344.1689 – facsimile
 9       Attorneys for Plaintiff Nationwide
         Mutual Insurance Company
10
                                           UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
              NATIONWIDE MUTUAL INSURANCE                    No.: 2:17-CV-02021-TLN-DB
13            COMPANY,
14                            Plaintiff,
                                                             STIPULATION OF DISMISSAL WITH
15                 v.                                        PREJUDICE AND ORDER
16            CNH INDUSTRIAL AMERICA LLC,
17                            Defendant.
18

19                            STIPULATION OF DISMISSAL WITH PREJUDICE
20                It is hereby stipulated and agreed by and between the parties, through their respective
21       counsel, that all claims in this matter between Plaintiff Nationwide Mutual Insurance Company
22       and Defendant CNH Industrial America LLC be dismissed with prejudice pursuant to Fed. R.
23       Civ. P. 41(a)(1)(A)(ii), with each party to bear its own attorney’s fees, expenses, and costs.
24       ///
25       ///
26       ///
27       ///
28        
                                                            1                                                

                               STIPULATION OF DISMISSAL WITH PREJUDICE AND ORDER
           
      


 1                                                Respectfully submitted,
 2       Dated this 25th   day of October, 2018   YOST & BAILL 
 3
                                                       /s/ David J. Taylor
 4                                                DAVID J. TAYLOR
                                                  MICHELLE D. HURLEY
 5
                                                  GROTEFELD HOFFMANN
 6                                                MAURA WALSH OCHOA
                                                  JORDAN EVERAKES
 7                                                Attorneys for Nationwide Mutual Insurance
                                                  Company
 8

 9                                                Respectfully submitted,
10       Dated this 25th   day of October, 2018   HANSON BRIDGETT LLP
11
                                                      /s/ Shannon M. Nessier
12                                                MERTON A. HOWARD
                                                  SHANNON M. NESSIER
13                                                KAYLEN KADOTANI
14                                                FROST BROWN TODD, LLC
                                                  LIAM E. FELSEN, PH.D.
15                                                Attorneys for CNH Industrial America LLC
16

17

18                                                ORDER
19
               IT IS SO ORDERED.
20

21
         Dated: October 26, 2018
22                                                The Honorable Troy L. Nunley
                                                  United States District Court Judge
23

24

25

26

27

28        
                                                      2                                        

                      STIPULATION OF DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
           
